Citation Nr: 0926346	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right upper 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for left upper 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for right lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for left lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.  

5.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the right upper extremity.  

6.  Entitlement to SMC based on the loss of use of the left 
upper extremity.  

7.  Entitlement to SMC based on the loss of use of the right 
lower extremity.  

8.  Entitlement to SMC based on the loss of use of the left 
lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity 
results in no more than a mild degree of impairment.  

2.  Peripheral neuropathy of the left upper extremity results 
in no more than a mild degree of impairment.  

3.  Peripheral neuropathy of the right lower extremity 
results in no more than a mild degree of impairment.  

4.  Peripheral neuropathy of the left lower extremity results 
in no more than a mild degree of impairment.  

5.  The Veteran has not lost the use of the right upper 
extremity.  

6.  The Veteran has not lost the use of the left upper 
extremity.  

7.  The Veteran has not lost the use of the right lower 
extremity.  

8.  The Veteran has not lost the use of the left lower 
extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 7913-8520 (2008).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 7913-8520 (2008).

5.  The requirements for SMC based on loss of use of the 
right upper extremity have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).

6.  The requirements for SMC based on loss of use of the left 
upper extremity have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2008).

7.  The requirements for SMC based on loss of use of the 
right lower extremity have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).

8.  The requirements for SMC based on loss of use of the left 
lower extremity have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 

provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  A September 2008 letter notified the Veteran of 
the above.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right and left upper 
extremities or the right or left lower extremity disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  





The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports, to include the October 2008 VA 
examination report, coupled with the December 2008 addendum, 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The September 2008 letter discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



I.  Peripheral Neuropathy

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's peripheral neuropathy of the upper extremities 
is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(paralysis of the median nerve).  A 10 percent evaluation has 
been assigned for the right upper extremity and a 10 percent 
evaluation has been assigned for the left upper extremity.  

The Veteran's peripheral neuropathy of the lower extremities 
is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve).  A 10 percent evaluation 
has been assigned for the right lower extremity and a 10 
percent evaluation has been assigned for the left lower 
extremity.  

Under Diagnostic Code 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis 
of the median nerve (minor), and a 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve (major).  Higher ratings are warranted for higher 
degrees of impairment.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 40 rating is warranted for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is warranted for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
and a 80 percent rating is warranted for complete paralysis 
of the sciatic nerve.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2008).

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Having reviewed the record, the Board finds that higher 
ratings are not warranted for peripheral neuropathy of the 
upper or lower extremities.  The competent evidence does not 
establish more than a mild degree of impairment due to 
peripheral neuropathy of the upper or lower extremities.  

In that regard, the Board notes that on VA examination in 
July 2005, nerve conduction studies were noted to show mild 
polyneuropathy of the lower extremities, with no change noted 
since evaluation in July 2004, and there was no evidence of 
peripheral neuropathy involving the upper extremities.  Nerve 
conduction studies in October 2008 showed polyneuropathy of 
the lower extremities and no evidence of neuropathy of the 
upper extremities.  Inpatient records, dated in February 
2007, note 5/5 muscle strength in the upper and lower 
extremities and cranial nerves II-XII were noted to be 
grossly intact, as was sensation.

In addition, the Board notes that while the October 2008 VA 
examination report notes some worsening of neuropathy in 
comparison with the 2005 nerve conduction studies, the 
symptoms, such as numbness and falling, were noted to be 
subjective.  Regardless, the competent evidence does not 
establish more than a mild degree of impairment due to 
peripheral neuropathy in the lower or upper extremities.  The 
Board notes that the 10 percent evaluations assigned 
contemplate flare ups, to include any loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2008).  

In regard to the Veteran's January 2009 assertion that 
amyotrophy of the left lower extremity has resulted in a 
moderate to severe degree of impairment, the Board notes that 
while the July 2005 VA examiner stated that the Veteran's 
symptoms were atypical, with complaints of no feeling in his 
left lower extremity and no significant complaints in regard 
to the right lower extremity, it was concluded that such was 
unlikely caused by neuropathy as neuropathy caused by 
diabetes mellitus was usually symmetrical.  The Board notes 
that the October 2008 VA examination report notes no motor 
asymmetry of the lower extremities.  Regardless, the 
competent evidence establishes no more than a mild degree of 
impairment of the lower or upper extremities due to 
peripheral neuropathy.  

In addition, in December 2008, difficulty with balance due to 
peripheral neuropathy was noted to have possibly contributed 
to a fall in which the Veteran sustained a fractured pelvis 
and left wrist fracture, the examiner stated that the 
weakness was not likely due to peripheral neuropathy.  
Regardless, the competent evidence establishes no more than a 
mild degree of impairment of the lower or upper extremities 
due to peripheral neuropathy.  

The Board notes the Veteran's complaints of dropping things 
in the October 2008 VA examination report.  The July 2005 VA 
examiner stated that compression of the left ulnar nerve 
around the elbow was not likely caused by diabetes mellitus, 
and a February 2006 VA record notes that left elbow pain was 
likely secondary to arthritis.  Regardless, the competent 
evidence establishes that peripheral neuropathy of either the 
right or left upper extremity, if any, results in no more 
than a mild degree of impairment.  

A determination as to the degree of impairment due to 
peripheral neuropathy of the upper and lower extremities 
requires competent evidence.  The Veteran is competent to 
report his symptoms, to include that his symptoms have 
worsened, as asserted in a January 2009 statement in support 
of the claim, and the Board notes that that complaints of 
painful neuropathy are reflected in a February 2006 VA 
record.  As a layman, however, the Veteran's opinion alone is 
not sufficient upon which to base a determination as to the 
degree of impairment due to peripheral neuropathy of the 
upper or lower extremities.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent VA opinions establishing no more than a mild 
degree of impairment of the upper and lower extremities due 
to service-connected peripheral neuropathy.  The examiners 
reviewed the claims file, the examination reports contain 
detailed clinical findings, and the opinions are based on 
reliable principles.  

In sum, the competent evidence establishes that the Veteran's 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity and left lower 
extremity results in no more than a mild degree of 
impairment.  Thus, higher evaluations are not warranted.  

The Board further finds that the competent evidence does not 
establish that any peripheral neuropathy of the upper or 
lower extremities is manifested by moderate incomplete 
neuritis, or neuralgia, such that an increased evaluation is 
warranted under Diagnostic Codes 8715, 8620 or 8720.  The 
July 2005 VA examination report notes no muscular atrophy, 
strength was 5/5 in both upper and lower extremities and 
while subjective complaints were noted, to include decreased 
sensation in his left hand and upper extremity, and left 
lower extremity lack of sensation to pinprick and inability 
to feel anything, the examiner reported that, except for 
slightly decreased vibration in the right lower extremity, 
there was no significant problem with his right lower or 
upper extremity.  The report notes that he had a normal gait, 
that he was able to tandem walk and that he used no assistive 
devices.  

In addition, while a February 2006 record notes right and 
left upper extremity strength was 4/5 and mild atrophy in the 
left dorsal interossei, such does not establish that the 
degree of impairment due to peripheral neuropathy in the 
right or left upper extremity is more than mild.  As noted, 
the left wrist weakness is not attributable to peripheral 
neuropathy.  Thus, the Board finds that the competent 
evidence does not establish that peripheral neuropathy of the 
upper or lower extremities is manifested by moderate 
incomplete neuritis, or neuralgia of the median or sciatic 
nerves.  Accordingly, the criteria for an evaluation in 
excess of 10 percent have not been met under other relevant 
Diagnostic Codes for peripheral neuropathy of the right or 
left upper extremity or the right or left lower extremity.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating in 
excess of 10 percent for right upper extremity neuropathy, in 
excess of 10 percent for left upper extremity neuropathy, in 
excess of 10 percent for right lower extremity neuropathy and 
in excess of 10 percent for left lower extremity neuropathy.  
Consequently, the benefits sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected peripheral neuropathy of the 
upper and lower extremities produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  The Board notes that the 
Veteran is in receipt of a total rating based on individual 
disability (TDIU) and his service-connected disabilities 
include not only peripheral neuropathy of the upper and lower 
extremities associated with service-connected diabetes 
mellitus, type II, rated as 20 percent disabling, but also 
posttraumatic stress disorder (PSD), rated as 30 percent 
disabling and coronary artery disease status post myocardial 
infarction rated, as 10 percent disabling.  In addition, the 
competent evidence does not establish that the Veteran has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The Board notes that while the record reflects a fall 
resulting in a pelvic fracture, the competent evidence does 
not establish incapacitation due to peripheral neuropathy.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.

II.  SMC 

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the Diagnostic Codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.

The Veteran contends that he has lost the use of both of his 
upper and lower extremities due to his service-connected 
peripheral neuropathy of the right and/or left upper 
extremity and/or of the right and left lower extremity.  In 
this case, the Board finds that the competent evidence 
establishes that the Veteran has not lost the use of either 
his right or left upper extremity or his right or left lower 
extremity.  Thus, SMC in this regard is not warranted.  

As the Board concluded above, the competent evidence 
establishes that peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity and 
left lower extremity results in no more than a mild degree of 
impairment.  The July 2005 VA examination report notes that 
he was not using any assistive device for ambulation.  In 
addition, while the October 2008 VA examination report and 
the December 2008 addendum note that he was ambulating with a 
walker and wore a left wrist brace and complained of dropping 
things, the competent evidence does not establish loss of use 
of the right or left lower extremity or of the right or left 
upper extremity.  Rather, the evidence establishes that the 
Veteran retains the use of the both of the upper extremities 
and both of the lower extremities.  

In that regard, inpatient records, dated in February 2007, 
note 5/5 muscle strength in the upper and lower extremities, 
cranial nerves II-XII were noted to be grossly intact, as was 
sensation.  In addition, while a February 2006 VA record 
notes strength was 4/5 in the right and left upper 
extremities, tone was normal, and only mild atrophy of the 
dorsal interossei was noted.  Further, while the February 
2006 record reflects some positive findings, it does not 
establish loss of use of the upper or lower extremities.  In 
fact, his gait was noted to be slightly unsteady with tandem 
walking, establishing that the Veteran is able to ambulate, 
that is, has use of his legs.  An April 2007 VA record notes 
that he worked around the yard and the house, and the 
examiner noted that he was well developed and well nourished, 
and in a May 2007 record, regular exercise was recommended 
seven days per week.  

The preponderance of the evidence is against SMC based on 
loss of use of the right and/or left upper extremity and 
based on loss of use of the right and/or left lower 
extremity.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

A rating in excess of 10 percent for right upper extremity 
peripheral neuropathy is denied.  

A rating in excess of 10 percent for left upper extremity 
peripheral neuropathy is denied.  

A rating in excess of 10 percent for right lower extremity 
peripheral neuropathy is denied.  

A rating in excess of 10 percent for left lower extremity 
peripheral neuropathy is denied.  

Entitlement to SMC based on the loss of use of the right 
upper extremity is denied.  

Entitlement to SMC based on the loss of use of the left upper 
extremity is denied.  

Entitlement to SMC based on the loss of use of the right 
lower extremity is denied.  

Entitlement to SMC based on the loss of use of the left lower 
extremity is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


